Citation Nr: 1409544	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-33 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date before September 19, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1968 to April 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In November 1994 in a rating decision, the RO denied service connection for PTSD; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  An application to reopen the claim of service connection for PTSD was received by the RO on September 19, 2008. 

3.  Based on the receipt of new and material evidence, in July 2011 in a rating decision, the RO reopened the claim and granted service connection for PTSD, effective September 19, 2008, the date of receipt of the claim by VA.


CONCLUSION OF LAW

The criteria for an effective date before September 19, 2008, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(q) (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with content complying VCAA notice on the underlying claim of service connection for PTSD by letter in October 2008.  Where, as here, service connection has been granted, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement to the RO's effective date for the disability does not trigger additional VCAA notice.


Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an earlier effective date, following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117   (2007).

Duty to Assist

As the determination of an effective date is based on the evidence of record, further development under the duty to assist is not required.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the effective date of the grant of service connection for PTSD should be January 24, 1994, when he originally filed the claim. 

In November 1994, the RO denied service connection for PTSD based on a lack of diagnosis.  The Veteran was notified in writing of the decision.  As he did not appeal, and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran, the rating decision is final.

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a). 

In connection with the appeal, the Veteran has not made specific allegations of clear and unmistakable error in the prior final decision.

Inasmuch as the RO's decision in November 1994 is final, the effective date of the grant of service connection for PTSD must be determined in relation to the subsequent claim to reopen. 



A final decision can be reopened upon the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

After the RO's denial of the claim in November 1994, the next application to reopen the claim of service connection for PTSD was received by the RO on September 19, 2008.  After initially denying the claim to reopen in a March 2009 rating decision, the RO later reopened and granted the claim in July 2011 and assigned an effective date of September 19, 2008.

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case the proper effective date on the basis of a reopened claim is September 19, 2008, the date VA received the claim to reopen.

The Veteran argues that PTSD was diagnosed in 1985 and he has had a pending claim since then. 

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  A finally adjudicated claim is an application, formal or informal, which has been allowed or disallowed by the RO, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review by the Board.  38 C.F.R. § 3.160(d).  

A formal claim is a specific claim in the form prescribed by VA.  38 C.F.R. § 3.151(a).  An informal claim is any communication or action indicating intent to apply for VA benefits.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  


A claim may remain pending in the adjudication process, if VA fails to act on it, but a pending claim can be addressed when a subsequent claim for the same disability is explicitly adjudicated.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (a reasonably raised claim remains pending until there is an explicit adjudication of a subsequent claim for the same disability). 

Stated differently, if there was a pending claim of service connection for PTSD before 1994, which there was not, the claim became a finally adjudicated claim with the denial of the claim for the same disability in the rating decision in November 1994. 

After the rating decision in November 1994 there was no communication from the Veteran of intent to file a claim of service connection for PTSD until he filed the claim of reopen in September 2008. 

Although PTSD was noted in VA records in June 2004, the treatment record does not constitute an informal of claim of service connection.  Under 38 C.F.R. § 3.157(b)(1), an informal claim to reopen applies only when a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability was not compensable in degree.  In this case, a claim of service connection for PTSD had not previously been allowed and such a claim had not previously been denied because the disability was not compensable in degree.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006) (a VA medical report may be considered an informal claim to reopen a previous compensation determination when the report relates to a disability for which service connection has previously been established). 








In the absence of a specific allegation of clear and unmistakable error in the previous, finally adjudicated claim, and as there is no pending claim, that is, an unadjudicated claim of service connection for PTSD under 38 C.F.R. § 3.155 or 38 C.F.R. § 3.157(b) before the current claim to reopen was received by VA, and as the retroactive provisions of 38 C.F.R. § 3.156(c) do not apply, there is no factual or legal basis for an effective date before September 19, 2008, for the grant of service connection for PTSD.


ORDER

An effective date for earlier than September 19, 2008, for the grant of service connection for posttraumatic stress disorder is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


